Citation Nr: 1002664	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  06-36 310	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUES

1.  Entitlement to a rating higher than 30 percent for 
pulmonary sarcoidosis with residual pleurisy, asbestosis, 
chronic obstructive pulmonary disease (COPD), left pleural 
thickening, and hepatic involvement.

2.  Entitlement to a rating higher than 10 percent for 
urticaria.

3.  Entitlement to a compensable rating for status post 
vitreous hemorrhage of the left eye.  

4.  Entitlement to service connection for a heart condition, 
including as secondary to the pulmonary sarcoidosis. 

5.  Entitlement to service connection for hypertension, 
including as secondary to the pulmonary sarcoidosis.

6.  Entitlement to service connection for vertigo, including 
as secondary to the pulmonary sarcoidosis.

7.  Entitlement to service connection for arthralgias of 
multiple joints, including as secondary to the pulmonary 
sarcoidosis. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to July 
1971 and from May 1976 to May 1978.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2009, as support for his claims, the Veteran and 
his wife testified at a hearing at the RO before the 
undersigned Veterans Law Judge of the Board, also commonly 
referred to as a Travel Board hearing.

In October 2009 the Veteran submitted additional evidence and 
waived his right to have the RO initially consider it.  38 
C.F.R. §§ 19.31, 20.800, 20.1304(c) (2009).



It is worth mentioning preliminarily that as part of the 
Veteran's claim for service connection for arthralgias of 
multiple joints, the record shows he has been diagnosed with 
arthritis of the knees.  In a July 1989 rating decision, 
however, the RO denied service connection for arthritis of 
the knees as secondary to the sarcoidosis.  And since he did 
not appeal that decision, it became final and binding on him 
based on the evidence then of record and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  
Therefore, he must submit new and material evidence to reopen 
that claim and warrant further consideration of it.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Hence, in this appeal 
the Board's reference to multiple-joint arthralgias, 
including secondary to the sarcoidosis, concerns areas of the 
Veteran's body other than his knees.  He clarified during his 
recent hearing that, aside from his knees, this associated 
pain also is in his legs, ankles, feet, and wrists, etc.


FINDINGS OF FACT

1.  Pulmonary function testing during two VA examinations 
showed the Forced Expiratory Volume in one second (FEV-1) of 
between 60 and 61 percent of the predicted value, an FEV-1 to 
Forced Vital Capacity (FVC) ratio of between 80 and 83 
percent of the predicted value, and a diffusion capacity of 
carbon monoxide, single breath, (DLCO)(SB) of 62 percent of 
the predicted value.

2.  The Veteran's disability due to pulmonary sarcoidosis 
with residual pleurisy, asbestosis, COPD, left pleural 
thickening, and hepatic involvement is not manifested by a 
maximum oxygen consumption of 15 to 20 ml/kg/min 
(with cardiorespiratory limit), a maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, an episode of 
acute respiratory failure, or the use of oxygen therapy or 
high dose (therapeutic) corticosteroids for control.

3.  There is no currently active liver disease associated 
with his sarcoidosis.

4.  The Veteran's skin disorder involving urticaria covers 
less than 20 percent of his entire body, does not involve an 
exposed area, and requires only topical therapy for 
treatment.

5.  The Veteran's status post vitreous hemorrhage of the left 
eye does not involve active pathology, and his left eye has 
corrected visual acuity of 20/25 for near and 20/20 for 
distant vision.

6.  There is no medical evidence the Veteran has a heart 
condition.

7.  The Veteran's hypertension was first diagnosed many years 
after his second period of military service ended and has not 
been linked by competent medical or other evidence either 
directly or presumptively to his military service or 
secondarily to his service-connected pulmonary sarcoidosis 
with residual pleurisy, asbestosis, COPD, left pleural 
thickening, and hepatic involvement.

8.  The Veteran's vertigo was first diagnosed many years 
after his second period of military service ended and has not 
been linked by competent medical or other evidence either 
directly to his military service or secondarily to his 
service-connected pulmonary sarcoidosis with residual 
pleurisy, asbestosis, COPD, left pleural thickening, and 
hepatic involvement.

9.  The only diagnosed disabilities accounting for the 
Veteran's complaints of joint pain are lumbar strain, 
osteoarthritis versus overuse syndrome of the right ankle, 
osteoarthritis and impingement of the right shoulder, 
tendonitis and lateral epicondylitis of the left elbow, none 
of which has been linked by competent medical or other 
evidence either directly or presumptively to his military 
service or secondarily to his service-connected pulmonary 
sarcoidosis with residual pleurisy, asbestosis, COPD, left 
pleural thickening, and hepatic involvement.




CONCLUSIONS OF LAW

1.  The criteria have not been met for a disability rating 
higher than 30 percent for the pulmonary sarcoidosis with 
residual pleurisy, asbestosis, COPD, left pleural thickening, 
and hepatic involvement.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Codes 6604, 6864 
(2009).

2.  The criteria are not met for a disability rating higher 
than 10 percent for the skin disorder involving urticaria.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.20, 
4.27, 4.118, Diagnostic Code 7806 (2009).

3.  The criteria are not met for a compensable disability 
rating for status post vitreous hemorrhage of the left eye.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.84a, 
DC 6007 (2009).

4.  A heart condition was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and is not proximately due to, the result of, or 
chronically aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2009).

5.  Hypertension was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and is not proximately due to, the result of, or 
chronically aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2009).

6.  A disability involving vertigo was not incurred in or 
aggravated by service and is not proximately due to, the 
result of, or chronically aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).



7.  A disability involving arthralgia (i.e., pain) in 
multiple joints was not incurred in or aggravated by service, 
may not be presumed to have been incurred in service, and is 
not proximately due to, the result of, or chronically 
aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper 
notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is granted.  Id. at 486.  

The Veteran was provided notice of the VCAA with respect to 
his claims in letters dated in December 2003, June 2004, 
September 2004, and November 2008.  These VCAA letters 
indicated the types of information and evidence necessary to 
substantiate his increased-rating and service-connection 
claims and the division of responsibility between him and VA 
in obtaining this supporting evidence, including the 
information needed to obtain lay evidence and both private 
and VA medical treatment records.  The Board also notes that 
the first three letters were issued prior to the initial 
adjudication of his claims by the RO in March 2005, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).

The Veteran has not received Dingess notice concerning the 
downstream disability rating and effective date elements of 
his claims (and specifically in response to those for service 
connection).  But this is nonprejudicial.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Since the Board will conclude 
below that the preponderance of the evidence is against these 
claims for service connection, any questions as to the 
appropriate disability rating and/or effective date to be 
assigned are rendered moot.  The Veteran, moreover, has not 
alleged any prejudicial error in the content or timing of any 
VCAA notice he received (or did not receive).  In Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009), the U.S. Supreme Court made 
clear that Courts are precluded from applying a mandatory 
presumption of prejudice regarding the provision, or lack 
thereof, of VCAA notice.  Instead, the reviewing Court should 
look to whether the lack of notice was outcome determinative.  
Furthermore, the appellant, not VA, has the burden of showing 
why a VCAA notice error is outcome determinative, i.e., 
unduly prejudicial.  Thus, absent this pleading or showing, 
the duty to notify has been satisfied in this case.  
38 C.F.R. § 20.1102.

In addition, VA has fulfilled its duty to assist the Veteran 
by obtaining all relevant evidence in support of his claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained 
all pertinent records that he identified as relevant to his 
claims.  In addition, he has been afforded several VA 
compensation examinations to assess the severity of the 
service-connected disabilities at issue, the most recent of 
which were performed in April 2009.  The findings of those 
examinations contain the information needed to properly 
evaluate the severity of these disabilities in relation to 
the applicable rating criteria, so additional examinations 
are not needed.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  He also was provided VA 
examinations with respect to his claims for service 
connection, including for medical nexus opinions regarding 
the etiology of these claimed conditions - and specifically 
in terms of whether they are attributable to his military 
service, either directly, presumptively, or as part and 
parcel of a condition, namely, his pulmonary sarcoidosis, 
already service connected.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Accordingly, the Board finds that no further 
development is needed to meet the requirements of the VCAA or 
Court.

II.  Increased Rating for Pulmonary Sarcoidosis with 
Residual Pleurisy, Asbestosis, COPD, Left Pleural 
Thickening, and Hepatic Involvement

The Veteran was diagnosed with pulmonary sarcoidosis during 
his first period of active duty from March 1970 to July 1971.  
As a result, a June 1971 rating decision granted service 
connection and assigned a 30 percent rating for pulmonary and 
hepatic sacroidosis.  But compensation benefits were 
termination when the Veteran reenlisted in May 1976, after 
medical examination revealed that his sarcoidosis was 
asymptomatic.  Records also showed that this condition 
remained asymptomatic during his second period of active duty 
from May 1976 until May 1978.  

The Veteran made no effort to reestablish compensation 
benefits for his sacroidosis until many year after his second 
period of active duty ended.  He eventually pursued his 
claim, at which time medical evidence showed that the Veteran 
had also developed COPD.  The RO therefore assigned a 30 
percent rating for the Veteran's disability involving 
pulmonary sacroidosis, with residual pleurisy, COPD, left 
pleural thickening, and hepatic involvement, retroactively 
effective from February 1989.   

This appeal began when the Veteran filed a claim for 
increased compensation benefits in December 2003.  The RO has 
since continued the 30 percent rating.  In May 2009, while 
his appeal was pending, the RO also granted service 
connection for asbestosis.  However, assigning separate 
disability ratings for asbestosis and pulmonary sacroidosis, 
with residual pleurisy, COPD, left pleural thickening, and 
hepatic involvement, would violate VA's anti-pyramiding 
regulation.  38 C.F.R.      § 4.14.  See also Esteban v. 
Brown, 6 Vet. App. 259 (1995).  Therefore, the disability on 
appeal is now characterized as pulmonary sarcoidosis, with 
residual pleurisy, asbestosis, COPD, left pleural thickening, 
and hepatic involvement.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  See 38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994); 38 C.F.R. § 4.2. 

Staged ratings are, however, appropriate for an increased-
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
temporal focus for adjudicating an increased-rating claim is 
on the evidence concerning the state of the disability from 
one year before the claim was filed until VA makes a final 
decision on the claim.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

Sarcoidosis is rated under Diagnostic Code (DC) 6846.  Under 
this code provision, a 30 percent rating is assigned where 
there is pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids.  The next higher rating of 60 percent rating 
is assigned where there is pulmonary involvement requiring 
systemic high dose (therapeutic) corticosteroids for control.  
And the highest rating of 100 percent is assigned where there 
is cor pulmonale (right heart failure) or cardiac involvement 
with congestive heart failure; or progressive pulmonary 
disease with fever, night sweats, and weight loss despite 
treatment.  38 C.F.R. § 4.97, DC 6846. 

Since the Veteran's respiratory disability also involves COPD 
and asbestosis, the Board will also consider whether a 
disability rating higher than 30 percent is warranted under 
DC 6604.  Under this code provision, the disability rating 
assigned is a function of spirometric values for certain 
values generated by pulmonary function testing.  A 30 percent 
rating is provided where the FEV-1 is 56 to 70 percent of the 
predicted value, or the FEV-1 to FVC ratio is 56 to 70 
percent, or the DLCO is 56 to 65 percent of the predicted 
value.  See 38 C.F.R.  § 4.97, DC 6604.  

The next higher rating of 60 percent requires an FEV-1 of 40 
to 55 percent predicted; an FEV-1/FVC ratio of 40 to 55 
percent predicted; or a DLCO (SB) of 40 to 55 percent 
predicted; or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  Id. 

A 100 percent rating is warranted if the following findings 
are demonstrated: an FEV-1 of less than 40 percent predicted; 
or an FEV-1/FVC ratio of less than 40 percent predicted; or a 
DLCO (SB) of less than 40 percent predicted; or maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation); or cor pulmonale 
(right heart failure); or right ventricular hypertrophy; or 
pulmonary hypertension (shown by Echo or cardiac 
catheterization); or episode(s) of acute respiratory failure; 
or if outpatient oxygen therapy is required.  Id.

The American Lung Association/American Thoracic Society 
Component Committee on Disability Criteria recommends testing 
for pulmonary function after optimum therapy.  The results of 
such test reflect the best possible functioning of an 
individual, and are the figures used as the standard basis of 
comparison of pulmonary function.  61 Fed. Reg. 46720-46731, 
46723 (Sept. 5, 1996).

Applying the above criteria to the facts of this case, the 
Board finds no basis to assign a disability rating greater 
than 30 percent for the Veteran's pulmonary sarcoidosis, with 
residual pleurisy, asbestosis, COPD, left pleural thickening, 
and hepatic involvement, under either criteria.  Applying DC 
6604, the Board sees that pulmonary function testing was 
performed during two VA examinations.  Results from both 
tests do not support a disability rating higher than 30 
percent.  

The first pulmonary function test, performed in December 
2004, revealed a post-bronchodilator FEV-1 value of 60 
percent predicted, a post-bronchodilator FEV-1/FVC ratio of 
80 percent predicted, and a pre-bronchodilator DLCO value of 
62 percent.  The second pulmonary function test, performed in 
April 2009, revealed a post-bronchodilator FEV-1 value of 61 
percent predicted, and a post-bronchodilator FEV-1/FVC ratio 
of 83 percent predicted.  A DLCO value was not listed.

The Board notes that each of the above values is greater than 
55 percent, thereby precluding a disability rating greater 
than 30 percent under DC 6604.  In addition, the VA 
examination reports, as well as numerous VA and private 
treatment records, make no reference to maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  Thus, the criteria for a 60 percent disability 
rating have not been met.  Also, the Veteran's respiratory 
disability does not meet the criteria for a 100 percent 
disability rating under DC 6604, as there is no evidence of 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, an episode of acute respiratory failure, or the 
use of oxygen therapy.  

Applying DC 6846, the Board also finds no basis to assign a 
disability rating higher than 30 percent for his respiratory 
disability.  Simply stated, there is simply no evidence in 
either VA examination report, or any of the medical records, 
that systemic high dose corticosteroids have been used to 
control this condition, as required for a 60 percent rating 
under DC 6846.  Indeed, the VA examiner in April 2009 
specifically sated that no such medications had been used to 
treat the Veteran's respiratory disorders.  There is also no 
evidence of any cor pulmonale or cardiac involvement with 
congestive heart failure; or progressive pulmonary disease 
with fever, night sweats, and weight loss.  Thus, the 
Veteran's respiratory disability does not meet the 
requirements for a 100 percent rating under DC 6846.

The Board is aware that the Veteran's disability lists 
hepatic involvement.  Therefore, the Veteran was provided 
with the criteria under DC 7345, which concerns chronic liver 
disease without cirrhosis (including hepatitis B, chronic 
active hepatitis, autoimmune hepatitis, hemochromatosis, 
drug-induced hepatitis, etc., but excluding bile duct 
disorders and hepatitis C).  But since the Veteran's hepatic 
involvement has remained asymptomatic since the initial grant 
of service connection, the RO has not rated this disability 
under DC 7345.  Indeed, this continues to be the case, as the 
April 2009 VA examination report includes a medical opinion 
that there continues to be no hepatic involvement.  This 
opinion was based on clinical tests, including an ultrasound 
of the Veteran's abdomen.  Thus, the Board need not consider 
rating the Veteran's hepatic sarcoidosis. 

The Board has considered the Veteran's own lay statements in 
support of his claim, including testimony presented as his 
August 2009 hearing.  The Veteran essentially argued that a 
higher disability rating is warranted because he experiences 
shortness of breath with only slight exertion.  Indeed, the 
Board notes that the Veteran is competent to testify as to 
his shortness of breath.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).  But the Veteran is not 
qualified to determine whether he suffers from the symptoms 
listed in the criteria for a rating higher than 30 percent, 
since these include objective criteria, such as numeric 
findings from pulmonary function testing.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  Here, the application of the 
diagnostic codes discussed above shows that the Veteran's 
respiratory disability is properly rated at the 30-percent 
level.  



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a disability rating 
higher than 30 percent for the Veteran's pulmonary 
sarcoidosis, with residual pleurisy, asbestosis, COPD, left 
pleural thickening, and hepatic involvement.  The doctrine of 
reasonable doubt, therefore, is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Hence, the appeal is denied.

III.  Increased Rating for Urticaria

The evidence shows that the Veteran developed a skin disorder 
involving urticaria as a result of his service-connected 
sarcoidosis.  Consequently, in July 1989, the RO granted 
service connection and assigned a 10 percent rating for 
urticaria on the basis that it was secondary to his service-
connected sarcoidosis.  See 38 C.F.R. § 3.310 (2009).  In 
December 2003, the Veteran filed a claim for increased 
compensation benefits. 

Since urticaria does not have its own diagnostic code, the RO 
properly rated it by analogy to dermatitis or eczema under DC 
7806.  38 C.F.R. §§ 4.20, 4.27.  Under this code provision, 
the next higher rating of 30 percent is assigned where 20 to 
40 percent of the entire body or exposed areas are affected, 
or systemic therapy such as corticosteroids or other immuno-
suppressive drugs are required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  See 38 C.F.R. § 4.118, DC 7806.

The next higher rating of 60 percent requires that more than 
40 percent of the entire body or exposed areas are affected 
or constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
during the past 12-month period.  A 60 percent is the highest 
available rating under this code provision.  Id. 

In this case, the Veteran's urticaria does not meet the 
criteria for a disability rating higher than 10 percent.  Two 
VA examination reports provide evidence against the claim.  
The November 2004 VA examination report notes there were 
neither hives nor urticaria at that time.  Instead, the only 
findings concerning his skin were slight hypopigmentation 
above the nasolabial folds; a hyperkeratotic annular patch 
measuring 4.5 x 6.0 cm. on the left foot; and another similar 
patch measuring approximately 3.0 cm. in circumference on his 
right calf.  

A May 2009 VA examination report also notes that there were 
no hives or urticaria on the day of the examination.  The 
only findings were pruritus and hyperpigmented areas on his 
legs, measuring 3.0 x 5.0 cm., as well as on the dorsum area 
of the left foot, measuring 4.0 x 5.0 cm.  A pruritic area 
was also observed on the Veteran's back.  The examiner 
estimated that this involved less than 5 percent of his total 
body surface area.  The examiner also commented that the 
Veteran used neither a corticosteroid nor an 
immunosuppressive medication to treat his skin condition.  
This is also confirmed in numerous VA and private treatment 
records.  

Since these examination reports show that the Veteran's 
urticaria covers less than 20 percent of his entire body or 
exposed areas, and is not treated with systemic therapy such 
as corticosteroids or other immunosuppressive drugs, there is 
simply no basis to assign a disability rating higher than 10 
percent under DC 7806.  The Board thus concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to a disability rating higher than 10 percent 
for his skin disorder involving urticaria.  Therefore, the 
doctrine of reasonable doubt is not for application, 38 
U.S.C.A. § 5107(b), and the appeal is denied.

IV.  Increased Rating for 
Status Post Vitreous Hemorrhage 
of the Left Eye

The Veteran suffered a ruptured hemorrhage of the left eye 
after his second period of military service ended and 
underwent laser surgery in 1988.  Shortly after that 
procedure, his best corrected visual acuity was 20/20 in his 
left eye.  Medical evidence showed this hemorrhage was 
secondary to his service-connected sarcoidosis.  
Consequently, the July 1989 rating decision granted service 
connection and assigned a noncompensable (zero percent) 
rating for status post vitreous hemorrhage of the left eye on 
the basis that it was secondary to his service-connected 
sarcoidosis.  See 38 C.F.R. § 3.310.  

The Veteran's December 2003 claim noted that he was seeking a 
compensable rating for his status post vitreous hemorrhage of 
the left eye.  In support of his claim, the Veteran testified 
at his August 2009 hearing that a compensable rating is 
warranted because this disability causes dimness, 
considerable itching, loss of visual acuity, and that he 
occasionally see spots.  For the reasons that follow, 
however, the Board finds no basis to assign a compensable 
rating for this disability. 

This condition is currently rated under DC 6007, for recent 
intra-ocular hemorrhage.  This code provides that evaluations 
are to be assigned for chronic disabilities based on 
impairment of visual acuity or field of vision loss, pain, 
rest-requirement, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 10 
percent.  38 C.F.R. § 4.84a, DC 6007.

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a compensable disability rating for 
the Veteran's service-connected left eye disability.  The 
most probative evidence includes two VA examination reports.  
When first examined in November 2004, the Veteran's corrected 
visual acuity for his left eye was 20/25 for near vision and 
20/20 for distant vision.  The examiner also noted that there 
was no diplopia, that intraocular pressure was normal, and 
that he had a basically normal fundi except for the scar in 
his left eye.  The examiner concluded that the Veteran was 
myopic and presbyopic, but "did not find any pathology or 
condition associate with sarcoid."  

The same VA examiner evaluated the Veteran's left eye again 
in April 2009.  The Veteran told the examiner, "I see spots 
sometime if I wake up early or go out early."  On 
examination, however, his corrected visual acuity was 20/20 
for both near and distant vision of the left eye.  A 
refraction performed to analyze the refraction status 
revealed that he is myopic or nearsighted with astigmatism, 
and that he has presbyopia or "aging eyes."  After 
reviewing the prior examination report, the examiner 
concluded that "there does not appear to by any change in 
his status.  Vision is normal, the scaring is stable, there 
is no change in the status of the left eye[,] and there is no 
retinopathy associated with this service connected 
disabilities."  The examiner also commented that "[s]cars 
normally do not get worse, if any thing they get better over 
time.  I do not find any significant changes in the scaring 
based upon the 2004 C&P [compensation and pension 
examination]." 

Several VA outpatient treatment records also refer to the 
Veteran's left eye, but nether supports his claim for a 
compensable disability rating.  When seen in October 2005, 
the Veteran reported seeing "floaters" in both eyes at 
times.  Objectively, however, his corrected visual acuity was 
20/20 - 1 bilaterally (i.e. both eyes).  When seen in May 
2006, the Veteran reported that both eyes occasionally burn; 
however, no objective findings were reported with which to 
rate his left eye disability. 

Based on the foregoing, there is simply no basis to assign a 
compensable disability rating for the Veteran's service-
connected status post vitreous hemorrhage of the left eye.  
Pursuant to DC 6079, where vision is 20/40 (6/12) or better, 
a noncompensable rating is warranted.  38 C.F.R. § 4.84a, 
Table V.  Here, the Veteran's visual acuity in the left eye 
is better than 20/40, thereby precluding a compensable 
disability rating based on impairment of vision.  

Similarly, the objective evidence of record does not 
demonstrate any field of vision loss, pain, rest-requirement, 
episodic incapacity, or active pathology.  Indeed, the 
Veteran specifically denied pain at his August 2009 hearing.  
In other words, there is no active pathology related to his 
service-connected left eye disability.  This is consistent 
with the VA examiner's comment in April 2009 that "[s]cars 
normally do not get worse, if any thing they get better over 
time."  This is apparently the case with the Veteran's scar 
on his left eye.  Thus, a compensable rating under DC 6007 is 
not warranted.

The Board has considered the Veteran's testimony that his 
symptoms involving dimness, itching, and seeing spots should 
be appropriately rated at a compensable level.  While the 
Veteran is competent to offer evidence concerning these 
symptoms, his belief as to the current severity of his left 
eye disability under pertinent rating criteria is not 
probative evidence.  Only someone qualified by knowledge, 
training, expertise, skill, or education, which the Veteran 
does not possess, may provide evidence requiring medical 
knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit, 5 Vet. App. at 92-93; Espiritu. 2 Vet. App. at 
494-95.  Thus, the lay statements in support of his claim are 
insufficient to overcome the objective clinical findings 
which clearly do not support a compensable rating for his 
left eye disability. 

In conclusion, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for the 
Veteran's service-connected status post vitreous hemorrhage 
of the left eye.  And since there is no reasonable doubt to 
be resolved in his favor, the appeal is denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R.    § 3.102; Gilbert, 1 Vet. 
App. at 50-51.  

V.  Consideration of an Extraschedular Evaluation

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
any of these service-connected disorders that would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The April 
2009 VA examination reports notes that the Veteran had been 
employed has a health service technician for the past three 
to five years, and had not lost any time from work during the 
last year.  There is also no evidence that any of his 
service-connected disabilities has required frequent periods 
of hospitalization during the applicable appeal period.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

VI.  Service-Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 3.303(a).  
Stated somewhat differently, service connection requires: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

An in-service injury alone is not enough, as there must be a 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
or this is legitimately questionable, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494- 95 (1997).  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Certain diseases are chronic per se, including heart disease 
and hypertension, and therefore will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10-percent disabling within one year of discharge 
from service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, a disability that is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  As well, when 
aggravation of a Veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the Veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  38 C.F.R. § 
3.310(b);  see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

Service connection on this secondary basis requires: (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus or relationship between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998); see also Velez v. West, 11 Vet. 
App. 148, 158 (1998) and McQueen v. West, 13 Vet. App. 237 
(1999) (both indicating, like in Wallin, that competent 
medical nexus evidence is required to associate a secondary 
condition with a service-connected disability).



A.  Heart Condition

The Veteran claims that he developed a heart condition as a 
result of his service-connected pulmonary sarcoidosis, with 
residual pleurisy, asbestosis, COPD, left pleural thickening, 
and hepatic involvement.  He is therefore seeking service 
connection for a heart condition on a secondary basis.  38 
C.F.R. § 3.310.  But when determining whether a Veteran is 
entitled to service connection, all theories of entitlement, 
direct and secondary, must be considered.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Thus, the 
Board will address his service-connection claim on direct, 
presumptive, and secondary bases.

Regardless of the theory, however, his claim for service 
connection for a heart condition ultimately fails because the 
medical evidence indicates he does not have a current 
disability involving heart disease.  And this element of a 
current disability is essential for any successful service-
connection claim, irrespective of the theory on which the 
claim is predicated.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (service connection presupposes a current 
diagnosis of the condition claimed, to at least confirm the 
veteran has it).

The Veteran's service treatment records for both periods of 
his service make no reference to heart problems, either in 
the way of a relevant subjective complaint or objective 
clinical finding, such as a pertinent diagnosis.  These 
records therefore provide evidence against the claim.  Struck 
v. Brown, 9 Vet. App. 145 (1996).  But even more significant 
is the fact that his post-service medical records indicate he 
does not currently have any kind of heart condition, despite 
his contentions to the contrary.

The Veteran was afforded a VA compensation examination in 
January 1988 to evaluated his complaints of chest pain.  
Testing revealed sarcoidosis and an elevated blood pressure 
reading of 170/100.  But none of the tests, including a 
treadmill test and chest X-rays, revealed any evidence of a 
heart condition.  Thus, no diagnosis pertaining to a heart 
condition was provided.  

The Veteran was afforded a more recent VA examination in 
November 2004 to determine whether he has a heart condition 
related to service or his service-connected sarcoidosis.  
Again, the Veteran reported chest pain and shortness of 
breath with exertion, but denied any specific diagnosis 
pertaining to heart disease.  A physical examination also 
revealed no current heart condition, as his heart had a 
normal rate and rhythm, while a Doppler echocardiogram was 
normal.  The VA examiner thus concluded that there was no 
medical evidence of any current heart disease, and, even if 
such disease were present, it would be less likely as not 
that it would be secondary to his service-connected 
sarcoidosis.  

The Board has also reviewed numerous VA and private treatment 
records, some of which note the Veteran's complaints of chest 
pain and shortness of breath.  But like the VA examination 
reports, none of these records attributes these symptoms to a 
heart condition.  Instead, it appears that all of the 
Veteran's symptoms are due to his service-connected 
respiratory disability involving pulmonary sarcoidosis, with 
residual pleurisy, asbestosis, COPD, left pleural thickening, 
and hepatic involvement.  

It is the apparent that the Veteran's does not have a current 
heart condition.  In the absence of a current disability, his 
claim must be denied under all theories of service 
connection.  In light of the fact that the Veteran suffers 
from hypertension and obesity, the Board recognizes that the 
Veteran may be at risk for developing heart disease in the 
future.  However, service connection for a heart condition 
can only be granted if it currently exists, rather than the 
mere potential that he might develop heart disease at some 
undetermined point in the future.  See Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that VA compensation only may be awarded to an applicant who 
has the claimed disability on the date of application, not 
for past disability or, as in this particular instance, for 
disability that he may have at some undetermined point in the 
future).  In the absence of proof of this presently claimed 
disability, heart disease, there is no valid claim.  See 
Brammer, 3 Vet. App. at 225.  



In addition to the medical evidence, the Board has considered 
the Veteran's lay statements in support of his claim.  While 
he may well believe that he has heart disease, as a layperson 
without any medical training and/or expertise, he is not 
qualified to render such a diagnosis.  See Grottveit and 
Espiritu, both supra.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a heart condition.  
And as the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53- 56.  Accordingly, the appeal is 
denied.

B.  Hypertension

The Veteran also claims that he developed hypertension as a 
result of his service-connected pulmonary sarcoidosis, with 
residual pleurisy, asbestosis, COPD, left pleural thickening, 
and hepatic involvement.  See C.F.R. § 3.310.  As will be 
discussed below, however, there is no medical evidence of a 
relationship between his hypertension and this service-
connected disability, and no medical evidence that it had its 
onset during either period of service or during the one-year 
presumptive period after these periods of service.  See 
Szemraj, 357 F.3d at 1371.  Hence, the appeal must be denied.

Hypertension may be presumed to have been incurred in service 
if manifest to a compensable degree of at least 10 percent 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The minimum 
compensable (10 percent) disability rating for hypertension 
requires diastolic pressure of predominantly 100 or more or 
systolic pressure of predominantly 160 or more; or if a 
claimant has a history of diastolic pressure of predominantly 
100 or more and requires continuous medication for control.  
38 C.F.R. § 4.104, DC 7101 (2009).



Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
that is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  To support a diagnosis of 
hypertension the blood pressure readings must be taken two or 
more times on at least three different days.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, DC 
7101(Note 1) (2009).

In this case, the Veteran's service treatment records for 
both periods of service make no reference to high blood 
pressure, much less persistently elevated blood pressure.  
For example, his blood pressure was 128/78 at his separation 
physical in April 1978.  Since this is considered a normal 
blood pressure reading, his service treatment records provide 
highly probative evidence against his claim.  
Struck v. Brown, 9 Vet. App. 145 (1996).

Post-service medical records also provide evidence against 
the claim.  Treatment records from The Medical Center show 
that the Veteran's blood pressure was 138/80 in September 
1980.  Thus, the fact that the Veteran had a normal blood 
pressure reading approximately two and half years after his 
separation from his second period of active duty provides 
compelling evidence against the claim that it was incurred in 
service or during the one year presumptive period after 
service.  

In fact, the first evidence of an elevated blood pressure 
reading is contained in a December 1987 record from Saint 
Francis Hospital and a February 1989 record from a VA 
facility, each of which notes a single elevated blood 
pressure reading of 130/90.  Neither report, however, lists a 
diagnosis of hypertension or indicates that he was on high 
blood pressure medication.  It was not until February 2000 
that a treatment record from The Family Practice Center lists 
a diagnosis of possible hypertension, after noting two 
elevated blood pressure readings of 162/100 and 150/100.  An 
August 2002 VA outpatient treatment record also notes a two-
to-three year history of hypertension, thereby placing the 
date of onset between 1999 and 2000.

The Board finds that this nine-year lapse between his 
separation from active duty in May 1978 and the first 
documented elevated blood pressure reading, which was not 
identified as hypertension until at least 1999, provides 
significant evidence against the claim under both direct-
incurrence and presumptive theories of service connection.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling 
that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability). 

The Board also emphasizes that none of the post-service 
medical records contains a medical opinion relating the 
Veteran's hypertension to service or to his service-connected 
sarcoidosis.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  Indeed, the November 2004 VA examination report 
includes a medical opinion that "It is not at least as 
likely as not that [Veteran's] hypertension (essential) is 
secondary to his pulmonary sarcoidosis."  Since no medical 
evidence contradicts this opinion, the Board finds no basis 
to grant the Veteran's claim under a secondary theory of 
service connection.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position.)

In sum, the medical records in the claims file provide highly 
probative evidence against the Veteran's claim for service 
connection for hypertension.  The only evidence even 
suggesting a relationship between the Veteran's hypertension 
and his service-connected sarcoidosis comes in the way of his 
own unsubstantiated lay statements, including testimony at 
his August 2009 hearing.  But the Veteran is simply not 
competent to attribute this condition to a respiratory 
disability such as pulmonary sarcoidosis.  See Grottveit and 
Espiritu, both supra.



As no medical evidence shows that the Veteran developed 
hypertension either in service or during the one-year 
presumptive period after service, or that it is related to 
his service-connected pulmonary sarcoidosis, with residual 
pleurisy, asbestosis, COPD, left pleural thickening, and 
hepatic involvement, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for hypertension.  Thus, the appeal is denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App at 55-57.

C.  Vertigo

The Veteran claims he developed vertigo a result of his 
service-connected pulmonary sarcoidosis, with residual 
pleurisy, asbestosis, COPD, left pleural thickening, and 
hepatic involvement.  See C.F.R. § 3.310.  After carefully 
reviewing the evidence of record, however, the Board finds no 
basis to grant the claim under either a direct-incurrence or 
secondary theory of service connection.  See Szemraj, 357 
F.3d at 1371.

His service treatment records for both periods of service 
make no reference to vertigo or dizziness.  Of particular 
relevance, in a Report of Medical History associated with his 
separation physical in April 1978, the Veteran checked "No" 
next to "Dizziness or fainting spells."  Thus, the service 
treatment records provide highly probative evidence against 
the claim under a direct-incurrence basis.  Struck, 9 Vet. 
App. at 147.  

Also relevant is the fact that the first documented 
complaints of vertigo were not until April 1989, 
approximately eleven years after his separation from his 
second period of active duty.  In this regard, an April 1989 
VA examination report notes the Veteran's complaints of 
light-headedness and dizziness.  Moreover, a formal diagnosis 
of vertigo was not made until May 2003, at which time the 
Veteran was diagnosed with positional vertigo by a physician 
at The Family Practice Center.  The Veteran reported that his 
first such episode occurred only three weeks prior.  Since 
these records show that vertigo was first diagnosed 
approximately 25 years after he left the military in May 
1978, they provide highly probative evidence against the 
claim under a direct-incurrence basis.  See Maxson, 230 F.3d 
at 1333.

These records, as well as other VA and private treatment 
records showing treatment for vertigo, make no reference to 
the etiology or this condition.  An April 2005 VA treatment 
record lists a diagnosis of "vertigo (? cause)," which 
indicates an unknown cause.  In other words, no medical 
evidence indicates that the Veteran's vertigo is related to 
service or to his service-connected pulmonary sarcoidosis, 
with residual pleurisy, asbestosis, COPD, left pleural 
thickening, and hepatic involvement.  See Maggitt, Wallin, 
Velez, and McQueen, all supra.  In fact, the November 2004 VA 
examination report includes a medical opinion that "It is 
not at least as likely as not that [Veteran's] vertigo [ ] is 
secondary to his pulmonary sarcoidosis."  See Wray, supra.  
No other medical evidence contradicts this opinion, and, 
unfortunately, the Veteran is not competent to provide a 
medical opinion in support of his claim that his vertigo is 
related to his service-connected sarcoidosis.  See Grottveit 
and Espiritu, both supra. 

The Board thus concludes that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for vertigo.  Since the preponderance of 
the evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.  
Consequently, the appeal is denied.

D.  Arthralgias

The Veteran is seeking service connection for arthralgias of 
multiple joints.  However, the Court has recognized that 
arthralgia is merely a symptom, namely, joint pain.  
See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) 
(citing Dorland's Illustrated Medical Dictionary 147 (27th 
ed. 1985)).  And mere pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), appeal dismissed in part and 
vacated and remanded in part sub nom.
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Since service connection is not warranted for arthralgias 
without an underlying diagnosis or condition, the Board must 
determine whether any of the Veteran's joint pain (i.e., 
arthralgia) has been attributed to a diagnosis or condition, 
and if so, whether any such diagnosis or condition is related 
to his service or to his 
service-connected sarcoidosis.  See Szemraj, 357 F.3d at 
1371.  

In doing so, the Board notes that the Veteran has been 
diagnosed with arthritis in both knees.  However, since the 
RO has denied service connection for arthritis of the knees 
in a prior unappealed July 1989 rating decision, which is 
therefore final and binding, the Veteran is required to 
submit new and material evidence in order to reopen that 
claim.  And since this issue has not been developed or 
adjudicated by the RO, it has been referred back to the RO 
for appropriate action.  Therefore, the Board need to discuss 
the Veteran's knees is abjudicating his claim for service 
connection for arthralgias of multiple joints.

Except for the knees, the only other joint pain that has been 
attributed to a diagnosis or condition includes (i) a lumbar 
strain, noted in a November 1987 treatment record from Saint 
Francis Hospital; (ii) osteoarthritis versus overuse syndrome 
of the right ankle, noted in a February 2000 treatment record 
from The Family Practice Center; (iii) osteoarthritis and 
impingement of the right shoulder, noted in a December 2002 
VA outpatient treatment record; (iv) tendonitis of the left 
elbow, noted in a July 2003 VA outpatient treatment record; 
(v) lateral epicondylitis of the left elbow, noted in a July 
2003 treatment record from the Family Practice Center, as 
well as in the November 2004 VA examination report.  

Since these are the only diagnoses pertaining to the 
Veteran's complaints of joint pain, the central issue to be 
resolved is the etiology of these conditions, and, in 
particular, whether any is related to service, whether any 
arthritis became manifest to a compensable degree within one 
year of service, or whether any is related to his service-
connected pulmonary sarcoidosis.  See Maggitt, Wallin, Velez, 
and McQueen, all supra.  Unfortunately, no competent medical 
evidence supports the Veteran's claim under any theory of 
service connection.  

The service medical records make no reference to joint pain, 
either by way of subjective complaints or clinical findings, 
including his April 1978 physical examination at the time of 
his separation from active duty.  See Struck, 9 Vet. App. at 
147.  There is also no evidence of arthritis of any joint 
during the one-year presumptive periods.  In fact, the 
diagnoses listed above were first documented many years after 
the Veteran's separation from active duty in May 1978, see 
Maxson, supra, with no medical opinion attributing any of 
them either to service or to his service-connected 
sarcoidosis.  See Maggitt, Wallin, Velez, and McQueen, all 
supra.  Of particular relevance, the November 2004 VA 
examination report includes a medical opinion that "[i]t is 
not at least as likely as not that [the Veteran's] [ ] 
arthralgias [is] secondary to his pulmonary sarcoidosis."  
See Wray, supra.  

In sum, no medical evidence supports the Veteran's claim that 
the diagnosed disorders causing pain in various joints are 
related either to service or to his service-connected 
sarcoidosis.  Despite the Veteran's statements to the 
contrary, as a layperson without medical expertise or 
training, his statements alone are insufficient to prove his 
claim.  See Grottveit and Espiritu, both supra.  Accordingly, 
the appeal is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at 53- 56.  


ORDER

A disability rating higher than 30 percent for pulmonary 
sarcoidosis with residual pleurisy, asbestosis, COPD, left 
pleural thickening, and hepatic involvement is denied.  

A disability rating higher than 10 percent for a skin 
disorder involving urticaria is denied.

A compensable disability rating for status post vitreous 
hemorrhage of the left eye is denied.  

Service connection for a heart condition, to include as 
secondary to pulmonary sarcoidosis, is denied. 

Service connection for hypertension, to include as secondary 
to pulmonary sarcoidosis, is denied.

Service connection for vertigo, to include as secondary to 
pulmonary sarcoidosis, is denied.

Service connection for arthralgias of multiple joints, to 
include as secondary to pulmonary sarcoidosis, is denied. 




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


